
	
		I
		112th CONGRESS
		2d Session
		H. R. 5709
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Lipinski
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  public disclosure of charges for certain hospital and ambulatory surgical
		  center treatment episodes.
	
	
		1.Short titleThis Act may be cited as the
			 Hospital Price Transparency and
			 Disclosure Act of 2011.
		2.Public disclosure
			 of hospital dataPart B of
			 title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by
			 adding at the end the following new section:
			
				249.Data reporting by hospitals and ambulatory surgical centers
		  and public posting(a)Semiannual reporting
				requirementNot later than 80
				days after the end of each semiannual period beginning January 1 or July 1
				(beginning more than one year after the date of the enactment of this section),
				a hospital and an ambulatory surgical center shall report to the Secretary the
				following data:
						(1)In the case of a hospital—
							(A)the frequency of occurrence for such
				hospital during such period of each treatment episode identified under
				subsection (c)(1) for a condition or disease selected under subparagraph (A) or
				(B) of such subsection (or updated under subsection (c)(3)), furnished in an
				inpatient or outpatient setting, respectively; and
							(B)if care was
				furnished for such a treatment episode by such hospital during such
				period—
								(i)the total number
				of such treatment episodes for which care was so furnished by the hospital
				during such period;
								(ii)the insured
				individual average charge (as computed under subsection (e)(3)) by the hospital
				for such treatment episode during such period; and
								(iii)the uninsured
				individual average charge (as computed under subsection (e)(4)) by the hospital
				for such treatment episode during such period.
								(2)In the case of an
				ambulatory surgical center—
							(A)the frequency of occurrence for such center
				during such period of each treatment episode identified under subsection (c)(1)
				for a condition or disease selected under subparagraph (C) of such subsection
				(or updated under subsection (c)(3)); and
							(B)if care was
				furnished for such a treatment episode by such center during such
				period—
								(i)the total number
				of such treatment episodes for which care was so furnished by the center during
				such period;
								(ii)the insured
				individual average charge (as computed under subsection (e)(3)) by the center
				for such episode during such period; and
								(iii)the uninsured
				individual average charge (as computed under subsection (e)(4)) by the center
				for such episode during such period.
								(b)Public
				availability of data
						(1)Public posting
				of dataThe Secretary shall
				promptly post, on the official public Internet site of the Department of Health
				and Human Services, the data reported under subsection (a). Such data shall be
				set forth in a manner that promotes charge comparison among hospitals and among
				ambulatory surgical centers.
						(2)Notice of
				availabilityA hospital and
				an ambulatory surgical center shall prominently post at each admission site of
				the hospital or center a notice of the availability of the data reported under
				subsection (a) on the official public Internet site under paragraph (1).
						(c)Specification of
				treatment episodesFor purposes of this section:
						(1)In
				generalThe Secretary shall
				identify treatment episodes for each of the following:
							(A)The 25 conditions
				and diseases selected by the Secretary as being the most frequently treated
				conditions and diseases in a hospital inpatient setting.
							(B)The 25 conditions and diseases selected by
				the Secretary as being the most frequently treated conditions and diseases in a
				hospital outpatient setting.
							(C)The 25 conditions and diseases selected by
				the Secretary as being the most frequently treated conditions and diseases in
				an ambulatory surgical center setting.
							(2)Agreement with
				IOMIn carrying out paragraph
				(1), the Secretary may enter into an agreement with the Institute of Medicine
				to define a treatment episode for any condition or disease selected by the
				Secretary under this subsection.
						(3)Updating
				selectionThe Secretary shall periodically update the conditions
				and diseases selected under paragraph (1).
						(d)Civil money
				penaltyThe Secretary may impose a civil money penalty of not
				more than $10,000 for each knowing violation of subsection (a) or (b)(2) by a
				hospital or an ambulatory surgical center. The provisions of subsection (i)(2)
				of section 351A shall apply with respect to civil money penalties under this
				subsection in the same manner as such provisions apply to civil money penalties
				under subsection (i)(1) of such section.
					(e)Administrative
				provisions
						(1)In
				generalThe Secretary shall prescribe such regulations and issue
				such guidelines as may be required to carry out this section.
						(2)Classification
				of servicesThe regulations
				and guidelines under paragraph (1) shall include rules on the classification of
				different treatment episodes and the assignment of items and procedures to
				those episodes.
						(3)Computation of
				insured individual average charges
							(A)In
				generalFor purposes of subsections (a)(1)(B)(ii) and
				(a)(2)(B)(ii), an insured individual average charge for a treatment episode,
				with respect to a hospital or ambulatory surgical center during a period, shall
				be computed as the average of the rates (including any applicable copayment,
				coinsurance, or other costsharing) for such episode that have been negotiated
				by the hospital or ambulatory surgical center, respectively, with the 3 most
				used health insurance providers for such hospital or center during such period.
							(B)3 Most used
				health insurance providersFor purposes of subparagraph (A), the
				3 most used health insurance providers, with respect to a hospital or
				ambulatory surgical center during a period, are the 3 group health plans or
				insurance issuers offering health insurance coverage—
								(i)that have
				negotiated with the hospital or center a rate for the treatment episode
				involved; and
								(ii)the enrollees of
				which represent the highest number of patients of the hospital or center,
				respectively.
								(4)Computation of
				uninsured individual average charges
							(A)In
				generalFor purposes of subsections (a)(1)(B)(iii) and
				(a)(2)(B)(iii), an uninsured individual average charge for a treatment episode,
				with respect to a hospital or ambulatory surgical center during a period, shall
				be computed as the average of the total amounts charged for such an episode for
				which care was furnished to an uninsured individual by such hospital or
				ambulatory surgical center during such period.
							(B)Uninsured
				individual definedFor purposes of subparagraph (A), the term
				uninsured individual means, with respect to care furnished to the
				individual by a hospital or ambulatory surgical center, an individual who does
				not have insurance or other third-party contractual benefits that provides
				payment for costs incurred for such care.
							(5)Form of report
				and noticeThe regulations
				and guidelines under paragraph (1) shall specify the electronic form and manner
				by which a hospital or an ambulatory surgical center shall report data under
				subsection (a) and the form for posting of notices under subsection
				(b)(2).
						(f)Rules of
				Construction
						(1)Non-preemption
				of State lawsNothing in this
				section shall be construed as preempting or otherwise affecting any provision
				of State law relating to the disclosure of charges or other information for a
				hospital or an ambulatory surgical center.
						(2)ChargesNothing
				in this section shall be construed to regulate or set hospital or ambulatory
				surgical center charges.
						(g)Hospital and
				ambulatory surgical center definedFor purposes of this section,
				the terms hospital and ambulatory surgical center
				have the meaning given such terms by the
				Secretary.
					.
		
